Seabury, J.
Plaintiff has recovered a judgment against both defendants. The return shows that the plaintiff asserts a cause of action against the defendant Pfaff upon a contract, wherein Pfaff agreed to convey certain premises free of water rents and tenement house violations, and also that the plaintiff asserts a claim against the defendant Bruch and defendant Pfaff for the breach of a covenant contained in a deed delivered by both of these defendants to the plaintiff. The two causes of action upon which the plaintiff has recovered judgment against both defendants are entirely separate and distinct. The defendant Bruch was not a party to the agreement for the sale of the property, and cannot, therefore, be sued for a breach of its conditions. While both of the defendants signed the deed, for the breach of covenants on which the plaintiff also seeks a recovery, the rights of the plaintiff growing out of the alleged breach of covenant in the deed constituted a cause of action entirely distinct from the cause of action growing out of the alleged breach of the contract to sell. Where there is a joinder of causes of action, it must appear that all the causes of action affect all the parties to the action. Mun. Ct. Act, § 146. The defendants attempted to avail themselves of this objection in the court below, but the learned court held adversely to their contention.
Judgment reversed, with costs, and complaint dismissed, with costs.
Guy and Bijub, JJ., concur.
Judgment reversed, with costs, and complaint dismissed, with costs.